   Case: 1:13-cv-07949 Document #: 216 Filed: 10/11/18 Page 1 of 8 PageID #:4219




                                                                            69950001-GUO
                       UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

GENE MICHNO,                            )
                                        )
                             Plaintiff, ) Honorable Matthew F. Kennelly
                                        )
                   v.                   ) Case No. 13-cv-7163
                                        )
                                        ) Consolidated
SHERIFF THOMAS DART, COOK COUNTY )
SHERIFF’S OFFICE, ROSEMARIE NOLAN,      )
ZELDA WHITTLER, JOSEPH WAYS, SR.,       )
GARY HICKERSON, AND COOK COUNTY, )
                                        )
                           Defendants. )



IVAN HERNANDEZ,
                                                  )
                                       Plaintiff, ) Honorable Matthew F. Kennelly
                                                  )
                        v.                        ) Case No. 13-cv-07949
                                                  )
COOK COUNTY SHERIFF’S OFFICE,                     ) Consolidated
THOMAS J. DART, in his individual capacity        )
as Sheriff of Cook County, Illinois               )
ROSEMARIE NOLAN, ZELDA WHITTLER, )
JOSEPH WAYS, SR., EDWARD M. DYNER, )
in their individual capacities, and COOK          )
COUNTY, a local unit of government,               )
                                                  )
                                     Defendants. )

       DEFENDANTS’ RULE 56.1(b)(1) STATEMENT OF ADDITIONAL FACTS

       NOW COME Defendants, COOK COUNTY SHERIFF’S OFFICE, AND THOMAS J.

DART, ROSEMARIE NOLAN, ZELDA WHITTLER, JOSEPH WAYS SR., GARY

HICKERSON, EDWARD DYNER, AND COOK COUNTY (the “Defendants”) by their
     Case: 1:13-cv-07949 Document #: 216 Filed: 10/11/18 Page 2 of 8 PageID #:4220




attorneys, Querrey & Harrow, Ltd., and for their Local Rule 56.1(b)(1) Statement of Additional

Undisputed Facts, state the following:

A.      Hernandez I

        1.     Plaintiffs Ivan Hernandez and Gene Michno, along with four other individuals,

filed a lawsuit, Hernandez, et al. v. Cook County Sheriff’s Office (07 CV 855) (hereinafter

“Hernandez I”), on February 13, 2007, in which they alleged that they were only investigated

and disciplined following the February 11, 2006 Jail escape, during which six violent inmates

escaped from the ABO, because they supported Richard Remus for Sheriff in the March 2006

Democratic Primary. (Hernandez, et al. v. Cook County Sheriff’s Office, et al. (07 CV 855), Dkt.

55, attached as Ex. A).

        2.     In Hernandez I, Plaintiffs had originally sued the Cook County Sheriff’s Office,

Sheriff Michael Sheahan, Dennis Andrews, Timothy Kaufmann, Scott Kurtovich and Thomas

Snooks. All of the individual Defendants, including Sheriff Sheahan, were sued in their

individual capacities. By the time that the case reached trial in August of 2016, all of the

individual Defendants had been dismissed. (Ex. A; Stipulation for Dismissal Pursuant to FED. R.

CIV. 41(A)(1), Hernandez, et al. v. Cook County Sheriff’s Office, et al. (07 CV 855), Dkt. 554,

attached hereto as Ex. B).

        3.     Following a three week bench trial, Judge Durkin entered judgment in favor of

Defendant, the Cook County Sheriff’s Office. (Hernandez, et al. v. Cook County Sheriff’s Office,

et al. (07 CV 855), Dkt. 653, attached hereto as Ex. C).

        4.     When reaching his decision, Judge Durkin stated that “the Court finds the

Sheriff’s Office believed Plaintiffs, like virtually all SORT officers, were politically affiliated


                                                2
     Case: 1:13-cv-07949 Document #: 216 Filed: 10/11/18 Page 3 of 8 PageID #:4221




with Remus” based on the testimony of Sheriff’s Office officials Scott Kurtovich and Dennis

Andrews. (Hernandez, et al. v. Cook County Sheriff’s Office, et al. (07 CV 855), Dkt. 652, at 16,

attached hereto as Ex. D).

        5.     The Hernandez I court found that although Plaintiffs had met their initial burden

of proof, Defendant Cook County Sheriff’s Office met its burden of showing that another

“sufficient condition” existed for the employment actions taken against Plaintiffs. (Ex. D, at 25).

        6.     The Hernandez I court found that “Gater’s confession, coupled with the fact that

Plaintiffs were responsible for guarding the section of the Jail from which the escape

originated—was a sufficient condition for the investigations and suspensions.” (Ex. D, at 25).

        7.     The Hernandez I court further reasoned that the employment actions taken against

Plaintiffs were “eminently reasonable” because Bailey and Davis were assigned to guard the

ABO during the escape, Hernandez had failed to properly ensure that Bailey and Davis were at

their posts for the shift during which the escape occurred, and Darin Gater’s confession

indirectly implicated Bailey and Davis and directly implicated Michno, Jones, and Rodriguez.

(Ex. D, at 25-26).

B.      Plaintiff Gene Michno

        8.     An OPR investigation was opened and termination proceedings were brought

against Plaintiff Gene Michno after he failed to report to the Cook County Medical Unit after his

Medical Leave of Absence expired despite having received three notices from Defendant

Rosemarie Nolan to do so. (Plaintiff Gene Michno’s OPR File, Michno v. CCSO, 000179-

000180, attached hereto as Ex. E).




                                                 3
   Case: 1:13-cv-07949 Document #: 216 Filed: 10/11/18 Page 4 of 8 PageID #:4222




       9.      In his current lawsuit, Plaintiff Michno claims that the OPR investigation was

conducted and termination proceedings were initiated because of his political affiliation and his

participation in Hernandez I. (Michno v. Cook County Sheriff’s Office (13 CV 7163), Dkt. 1,

attached hereto as Ex. F).

       10.     Plaintiff Michno’s lawsuit has been brought against the Cook County Sheriff’s

Office, Sheriff Dart, Rosemarie Nolan, Zelda Whittler, Joseph Ways, Sr., Gary Hickerson, and

Cook County. All of the individual Defendants, including Sheriff Dart, are being sued in their

individual capacities. (Ex. F).

       11.     David Shilling, who was assigned to Plaintiff Michno’s OPR investigation who

was not aware of any lawsuits filed by correctional officers relating to the 2006 Jail Escape.

(Deposition of David Shilling, at 12:8-17, 36:1-12, attached hereto as Ex. G).

       12.     Mr. Shilling never researched and never heard about the political affiliation of any

employee, including Plaintiff Michno. (Ex. G, at 32:16-21, 33:7-15).

       13.     Patrick Fitzgerald, who took over Plaintiff Michno’s OPR investigation, never

inquired about or conducted research into Plaintiff Michno’s political affiliation or activities.

(Deposition of Patrick Fitzgerald, at 33, 60:23-61:15, attached as Ex. H).

       14.     Mr. Fitzgerald did not know that Plaintiff Michno was involved in any litigation

against the Sheriff’s Office. (Ex. H, at 182-184).

       15.     Following his investigation, Mr. Fitzgerald found that Plaintiff Michno had failed

to report to the Medical Unit and sustained the allegations against raised in the Complaint

Register. (Ex. H, at 124:19 – 125:2).




                                                 4
   Case: 1:13-cv-07949 Document #: 216 Filed: 10/11/18 Page 5 of 8 PageID #:4223




       16.     Defendant Joseph Ways reviewed Patrick Fitzgerald’s findings and made the

discipline recommendation prior to the Command Channel Review. (Deposition of Joseph Ways,

at 50:19-21, 128:1-5, 128:23 – 129:1, attached hereto as Ex. I).

       17.     Defendant Joseph Ways testified that there was no indication that any

consideration was given to politics during the OPR investigation. (Ex. I, at 154:16-19).

       18.     Defendant Ways did not communicate with Sheriff Dart regarding Michno’s OPR

investigation. (Ex. I, at 29:23-24, 34:11-15, 248:24-25 – 249:21).

       19.     Defendant Gary Hickerson did not know who Michno was at the time he

reviewed and signed off on the Command Channel Review of Plaintiff Michno’s OPR

investigation. (Deposition of Gary Hickerson, at 104:12-14, attached as Ex. J).

       20.     Defendant Gary Hickerson did not have communications with anyone regarding

Michno prior to reviewing and signing off on his OPR investigation. (Ex. J, at 139:7-10, 142:10-

13).

       21.     Defendant Zelda Whittler reviewed OPR investigation as a part of the Command

Channel Review and was not involved in the investigations. (Deposition of Zelda Whittler, at

35:5-13, attached as Ex. K).

       22.     Defendant Zelda Whittler testified that she did not recall having any

conversations with anyone regarding Plaintiff Michno. (Ex. K, at 101:25 - 102:5, 102:20-24,

104:1-4).

       23.     Defendant Zelda Whittler learned of Hernandez I after she received the OPR

Investigation as part of the Command Channel Review. (Ex. K, at 68:14-25, 69:18-25 – 70:1-7).




                                                5
     Case: 1:13-cv-07949 Document #: 216 Filed: 10/11/18 Page 6 of 8 PageID #:4224




        24.    When asked if she did anything to make sure that Plaintiffs Hernandez and

Michno were not being retaliated against due to Hernandez I, Defendant Whittler testified that

she did not believe that the recommendation of discipline was based on anything other than the

sufficient evidence contained within the investigations. (Ex. K, at 70:8-25).

C.      Plaintiff Ivan Hernandez

        25.    Plaintiff Hernandez was ordered to appear for an OPR witness interview relating

to the OPR investigation relating to theft allegations against Correctional Officer William

Burruss. (Plaintiff Hernandez’s OPR File, Hernandez v. CCSO, 000054-61, 000186-87, attached

hereto as Ex. L).

        26.    When Plaintiff Hernandez appeared for his OPR witness interview on November

8, 2011, he appeared without an attorney and refused to answer any questions. (Ex. L,

Hernandez v. CCSO, 000054-61, 000189; Deposition of Henry Hemphill, at 101:11-19, attached

as Ex. M).

        27.    Plaintiff Hernandez was thus added to the Complaint Register in the Burruss

matter for an investigation into his failure to cooperate with the OPR investigation. (Ex. L,

Hernandez v. CCSO, 000054-61).

        28.    In his current lawsuit, Plaintiff Hernandez claims that the OPR investigation was

conducted and termination proceedings were initiated because of his political affiliation and his

participation in Hernandez I. (Hernandez v. Cook County Sheriff’s Office (13 CV 7949), Dkt. 1,

attached hereto as Ex. N).

        29.    Plaintiff Hernandez’s lawsuit has been brought against the Cook County Sheriff’s

Office, Sheriff Dart, Rosemarie Nolan, Zelda Whittler, Joseph Ways, Sr., Edward Dyner, and


                                                 6
   Case: 1:13-cv-07949 Document #: 216 Filed: 10/11/18 Page 7 of 8 PageID #:4225




Cook County. Sheriff Dart is being sued in his individual and official capacities, and the

remaining individual Defendants are being sued in their individual capacities. (Ex. N).

          30.   Henry Hemphill does not remember knowing that Plaintiff Hernandez had a

pending lawsuit at the time of the investigation. (Ex. M, at 100:21-25).

          31.   Henry Hemphill and had no basis to think that Hernandez was being retaliated

against for having filed Hernandez I. (Ex. M, at 44:23-45:9).

          32.   Defendant Edward Dyner became aware of the fact that Hernandez had a pending

lawsuit at the time he signed off on Investigator Hemphill’s summary report, he did not know the

specific allegations being made in Hernandez I and did not know there were claims of political

retaliation. (Deposition of Edward Dyner, at 56:3-16, attached as Ex. O).

          33.   When Gary Hickerson signed off on the Command Channel Review of Plaintiff

Hernandez’s OPR investigation, he did not know who Plaintiff Hernandez was. (Ex. J, at

104:18-20).

          34.   Defendant Ways did not discuss the discipline of termination he recommended for

Plaintiff Hernandez with anyone. (Ex. I, at 68:25-69:2, 70:20 – 71:1).

          35.   When asked if she did anything to make sure that Plaintiffs Hernandez and

Michno were not being retaliated against due to Hernandez I, Defendant Whittler testified that

she did not believe that the recommendation of discipline was based on anything other than the

sufficient evidence contained within the investigations. (Ex. K, at 70:8-25).

          36.   Defendant Rosemarie Nolan was not involved in or aware of Plaintiff

Hernandez’s OPR investigation. (Deposition of Rosemarie Nolan, at 250:17-251:1, attached as

Ex. P).


                                                 7
   Case: 1:13-cv-07949 Document #: 216 Filed: 10/11/18 Page 8 of 8 PageID #:4226




       37.    Sheriff Dart did not have any involvement in Plaintiff Michno’s OPR

investigation. (Sheriff Dart’s Answers to Requests to Admit, attached as Ex. Q).

       38.    Sheriff Dart did not have any involvement in Plaintiff Hernandez’s OPR

investigation. (Sheriff Dart’s Answers to Requests to Admit, attached as Ex. R).

                                     Respectfully Submitted,

                                     By: /s/ Terrence F. Guolee
                                     One of the attorneys for Defendants


Terrence F. Guolee - tguolee@querrey.com
Larry S. Kowalczyk - lkowalczyk@querrey.com
Megan K. Monaghan - mmonaghan@querrey.com
QUERREY & HARROW, LTD.
175 West Jackson, Suite 1600
Chicago, Illinois 60604
Phone: 312-540-7000 / Fax: 312-540-0578




                                               8
